i          i       i                                                               i     i     i




                                 MEMORANDUM OPINION


                                         No. 04-08-00851-CR

                                     Christopher BROCKWELL,
                                              Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2006-CR-7861W
                           Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: January 14, 2009

DISMISSED FOR WANT OF JURISDICTION

           On November 13, 2006, appellant was placed on community supervision for a period of two

years. On July 22, 2008, the State filed a motion to revoke appellant’s community supervision; the

State filed a supplemental motion on August 8, 2008. On August 21, 2008, the trial court entered

an order continuing appellant on community supervision, but extending the term of community

supervision to November 13, 2010 and modifying the terms of appellant’s community supervision.
                                                                                      04-08-00851-CR

Appellant filed a notice of appeal from the trial court’s order modifying the conditions of his

community supervision. This court does not have jurisdiction to consider an appeal from an order

altering or modifying the conditions of community supervision. See Basaldua v. State, 558 S.W.2d
2, 5 (Tex. Crim. App. 1977); Quaglia v. State, 906 S.W.2d 112, 113 (Tex. App.—San Antonio 1995,

no pet.). On December 16, 2008, this court issued an order for appellant to show cause on or before

December 31, 2008 why this appeal should not be dismissed for lack of jurisdiction. Appellant’s

counsel filed a response in which he states that he has reviewed the record and agrees that the court

does not have jurisdiction and the appeal must be dismissed. Accordingly, this appeal is dismissed

for lack of jurisdiction.

                                                       PER CURIAM

Do not publish




                                                 -2-